Citation Nr: 0107656	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-09 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1971.  

This appeal arose from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied the veteran's claim of 
entitlement to service connection for PTSD.  


The Board of Veterans' Appeals (Board) remanded the claim to 
the RO for additional development and adjudicative action in 
February 1997.  

In March 2000 the RO affirmed the determination previously 
entered

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 3.102, 
3.303(d), 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Record of Service (DD-Form 214), notes a 
military occupational specialty (MOS) of unit supply 
specialist.  The last organization he served with was CO C 
2Bn 503Inf 173Abn, Third US Army.  

The Record of Service also shows 11 months and three days of 
service in Vietnam.  Listed awards included the National 
Defense Service Medal, the Vietnam Service Medal with one 
campaign star, the Vietnam Campaign Medal with 60 device, and 
the Parachutist Badge.  

The veteran's DA Form 20, Enlisted Qualification Record, 
showed the same MOS, which was also referred to as armorer.  
Vietnam service was from August 17, 1970 to July 19, 1971.  
It appears that when he was first in Vietnam he was a supply 
clerk with U 75 Rangers, 4th Inf. Div USARPAC-V.  On November 
27, 1970 he was associated with CO C 2Bn (Abn) 503Inf 173Abn 
Bde USARPAC.  The records further show that he was in an 
unnamed campaign from December 1970.  It is also noted that 
he received summary courts-martial for being found drunk on 
guard on May 22, 1971, and for disobeying a lawful order on 
June 4, 1971.  

A service medical record from November 1970 notes that the 
veteran requested to see a psychiatrist because of 
unspecified personal problems at home involving family 
members.  It was noted that he had not been in the field to 
that date.  The diagnosis was chronic anxiety secondary to 
situational stress, family problems.  

A VA hospitalization record from 1991 notes treatment for 
alcoholism.  He was described as "treatment wise" and the 
physician stated that the veteran, in essence, gave the 
impression that he was saying what treatment providers wanted 
to hear.  There was no indication of PTSD.  

Private medical records from the same year show that the 
veteran was treated for alcoholism with violent behavior and 
suicidal and homicidal threats.  He reported some psychiatric 
care after returning from Vietnam, but stated that he had had 
none since that time.  There was no indication of PTSD listed 
in the report.  

On a VA psychiatric examination in July 1992 the veteran 
stated that he served in the Army from 1969 to 1971, 
including a twelve-month tour in Vietnam starting in August 
of 1970.  He reported that he was a "grunt" with the 
Rangers for almost six months and was a paratrooper with the 
173rd Airborne during his time in Vietnam.  

He denied injuries.  When asked about traumatic experiences 
he stated "My buddy was blown to hell, the sergeant of my 
platoon was killed right in front of me."  He also mentioned 
that at one place he had been mortared every morning and 
every evening for an extended period of time, and one morning 
he had left his bunk at 5:45, and at 6:00 it was directly hit 
by a mortar.  The veteran stated that he slashed his arm in 
Vietnam because he wanted to die.  

The veteran was interviewed about his symptoms.  The examiner 
stated that he could not get a satisfactory reply to some of 
his questioning.  After the interview and a mental status 
examination, the examiner diagnosed only alcohol abuse.  He 
also probably had a fairly severe personality disorder.  

According to the examiner there were aspects of both his 
history and his mental status examination that were 
consistent with PTSD, but he did not meet the criteria for 
that diagnosis.  

Private records from 1993 show alcohol intoxication/poisoning 
and alcohol abuse.  There had been a suicide attempt in the 
form of a self-inflicted stab wound in January 1993, and a 
history of depression.  There was no indication of PTSD noted 
in any of the records.  

In a letter received in August 1993, the veteran stated that 
on August 19, 1970 he entered the Republic of Vietnam and 
received fire coming into Cam Rahn Bay.  He stated that he 
was in Cam Rahn Bay for one week at which time he volunteered 
for the "K - Rangers" and was shipped out.  He reported 
that he was in An Khe for approximately five months, and then 
was transferred to LZ uplift and then to "English."  From 
there he was reportedly transferred to Kontum where he worked 
protecting a landing strip, and then was sent to Cambodia.  

In the veteran's statement he asserted that he witnessed a 
lot of death and destruction, including hundreds of American 
and enemy casualties, and "assisted in several helicopter 
crashes" on convoys from An Khe to LZ Uplift.  

He stated that his location was hit by mortar rounds on a 
daily basis in the early mornings and evenings.  He recalled 
one incident in November 1970 where he was on bunker guard 
duty from four to six in the morning.  He left his post at 
5:55 AM and a mortar round hit the bunker at 6:00 AM. 

The veteran also alleged in his statement that he lost many 
friends in combat.  He reported that his best friend, LD, who 
he grew up with, was killed in Vietnam "while we were both 
over there."  He also reported that sometime after November 
1970, after being shipped to Kontum, two individuals, 
described as "[redacted]" and "Soul Brother [redacted]" were 
"lost" - it is implied that this was in action in "the 504 
valley."  The veteran stated that they were pinned down 
under enemy fire.  

On VA examination in December 1994 the veteran stated that he 
was in Vietnam for 11 months and 28 days, and did not have 
any injuries.  He told the examiner that people were killed 
in front of him, and that there were many injuries.  He 
received an Article 15 with four summary courts-martial, 
became suicidal, sliced his arm and was put in the hospital 
in Vietnam for three days.  

After interviewing the veteran about his symptoms and 
conducting a mental status examination, the examiner 
diagnosed alcohol dependence, predominant and continuous.  
The veteran was felt to have symptoms of PTSD that were mild 
in nature.  It was difficult for the examiner to determine 
severity of symptoms due to alcohol use.  

On subsequent VA psychiatric examination in January 1995 the 
veteran reported that he was sent to Vietnam in August of 
1970, and was assigned to an Airborne unit.  He reported that 
he saw hostile fire in the form of a mortar attack his first 
day in Vietnam.  He also stated that the airfield where he 
arrived in Vietnam was mortared almost daily during the time 
he was there.  

The veteran stated that subsequently he was placed in a 
Ranger unit and was sent into the "back country."  After 
becoming part of the unit in which he served throughout the 
remainder of the time he was in Vietnam, he saw his closest 
two friends killed by gunshot.  


He also claimed that he saw another friend get his legs blown 
off, and he asserted that he administered care to his friend 
until he could be evacuated.  He also told the examiner that 
he was involved in firefights frequently and it was necessary 
that he kill enemy troops many times.  He stated that he 
witnessed death many times.  

The veteran told the examiner that his demotion in rank and 
court martial resulted from a dispute with an officer over 
assignment of troops to his squad in Vietnam.  

After discussing the veteran's reported symptoms, the 
examiner made diagnoses including delayed moderate to severe 
PTSD.  

In the April 1995 rating decision the RO indicated that it 
had consulted the Vietnam Veteran's Memorial - Directory of 
Names, and found that LD of Grand Junction, Colorado had died 
on February 17, 1967, three and a half years before the 
veteran went to Vietnam.  

In his substantive appeal, VA form 9, received in April 1995 
the veteran stated that he had volunteered for duty in 
Vietnam mainly because of the death of LD in 1967.  He stated 
that because he was Airborne qualified, he was expected to 
participate in combat operations.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  The Court also 
determined that a diagnosis of PTSD is presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor to cause PTSD.  

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 
38 C.F.R. § 4.125 requires use of the Diagnostic and 
Statistical Manual for Mental Disorders IV (DSM-IV) as 
opposed to the prior version of the manual, the DSM-III-R.  
The manual criteria define the requirements for a diagnosis 
of PTSD.  

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).  

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

However, there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.  



The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  VAOCGPREC 12-
99 (October 18, 1999).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains a diagnosis of PTSD as evidenced by 
the report of a VA examination conducted in January 1995.  
The reported stressors included in the examination report 
were alleged to have occurred during the veteran's tour of 
duty while stationed in Vietnam.  The Board finds that the 
health care professional who promulgated the diagnosis of 
PTSD linked the disorder to events the veteran reportedly 
experienced while on active duty in Vietnam.  Thus, the Board 
finds the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the VA medical professional diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that. "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2000), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to service connection for PTSD and that the duty 
to assist has been satisfied in this instance.  The RO has 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The Board previously remanded this matter in February 1997 to 
attempt to further develop the veteran's claim.  However he 
did not cooperate with the remand directives.  He did not 
respond to the request for more detailed stressor 
information.  

In fact, he disappeared.  Mailings to his address of record 
were returned as undeliverable.  His representative could not 
even ascertain his whereabouts.  The duty to assist is not 
boundless and it is not a one-way street.  Wood v. Derwinski.  
1 Vet. App. 190 (1991).  It is not an onerous burden to 
request that the veteran - who is seeking VA benefits - keep 
VA apprised of his current contact information.  

Because the veteran did not provide more specific stressor 
information as requested by the Board in the February 1997 
remand, the rest of the development ordered in that remand 
(including verification of stressors by the service 
department and a repeat VA psychiatric examination) could not 
be completed.  

Accordingly, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty to 
assist him as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.  Also, the 
RO considered the veteran's claim on the basis of the 
requisite criteria for service connection for PTSD effective 
prior to the amended criteria established in this regard.  
However, the Board finds that the veteran is not prejudiced 
by its consideration of his claim pursuant to not only the 
new duty to assist law, but the revised criteria for service 
connection for PTSD, without his claim initially being 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A remand for adjudication by the RO would only serve to 
further delay resolution of the veteran's claim and would 
likely be fruitless given that his whereabouts are unknown to 
both VA and to the his representative.  In any event, VA has 
already met all obligations to the veteran under this new 
legislation.  Moreover, he has been afforded the opportunity 
to submit evidence and/or argument on the merits of the issue 
on appeal, and has done so.  


As the Board noted above, all efforts to ascertain the 
veteran's whereabouts have failed, and verification of the 
limited stressor information provided by him has frustrated 
the RO's attempts to assist him in the development of his 
claim.

VA and non-VA records, records pertinent to service, and 
examination reports are all contained in the claims folder.  
There is no indication that additional pertinent treatment 
records exist, and the veteran has not authorized release of 
additional non-VA records.  

Proceeding to the matter at hand, the veteran has a VA 
diagnosis of PTSD, although the Board notes that there is 
disagreement between various VA examiners as to whether he 
actually has PTSD, and the diagnosis of PTSD that was 
ultimately made (at the January 1995 VA psychiatric 
examination) did not contain a specific explanation of how 
DSM-IV criteria were satisfied.  

The veteran's failure to keep VA apprised of his whereabouts 
and to cooperate with prior remand directives has made it 
impossible to have another examination scheduled for the time 
being.  

To reiterate the pertinent examination findings of record, on 
VA psychiatric examination in July 1992 the VA examiner 
considered the veteran's statements of his symptoms and his 
stressors - including that a friend and the sergeant of his 
platoon were killed, and that he had been subjected to mortar 
fire - but nonetheless found that the criteria for a 
diagnosis of PTSD had not been met.  

On VA examination in December 1994 the examiner considered 
the veteran's statement that people were killed in front of 
him and that he was exposed to injured people, but did not 
diagnose PTSD.  It was felt only that he had some PTSD 
symptoms.  

On VA psychiatric examination in January 1995 the examiner 
diagnosed PTSD.  


The examiner, in so doing, considered the veteran's symptoms 
and reported stressors that included his being subjected to 
hostile fire and mortar attacks from his first day in 
Vietnam, seeing his closest two friends killed by gunshot, 
seeing another friend get his legs blown off, caring for an 
injured friend, being involved in firefights frequently, 
having to kill enemy troops many times, and witnessing death 
many times.  None of the outpatient treatment and 
hospitalization records in the claims folder contain a 
diagnosis of PTSD.  

Based on a review of the evidence as a whole the Board finds 
that even if the veteran actually has PTSD as claimed, there 
is insufficient credible evidence that the claimed stressors 
occurred.  38 C.F.R. § 3.304(f).  

First and foremost the Board finds that the veteran is not a 
credible witness.  He has provided contradictory, misleading 
or false information to VA and to treatment providers.  For 
example, he claimed that a friend, LD, died in Vietnam while 
they were both there.  However his friend is shown to have 
died prior to the veteran's going to Vietnam.  After being 
informed of this fact he stated that he was confused, and 
changed his story to the effect that the previous death of 
his friend was his motivation for serving in Vietnam.  

The veteran also told the VA psychiatrist who conducted the 
1995 examination that he was disciplined in service after a 
dispute over assignment of men to his troop.  However the 
service personnel records show that disciplinary citations 
were issued for his being drunk on duty and disobeying a 
lawful order.  

The Board also observes that the veteran reported more (and 
more sensational) stressors on his 1995 psychiatric 
examination than he reported on his prior VA examinations, 
from which it can be inferred that he was either withholding 
history on the earlier examinations, or he was over reporting 
symptoms on the 1995 examination.  Neither would seemingly be 
uncharacteristic of the veteran according to physicians' 
reports in the claims folder.  



For example, during a VA hospitalization record from 1991 the 
veteran was described by a physician as "treatment wise," 
and it was believed that he was telling his physicians what 
they wanted to hear.  The VA examiner who conducted the 1992 
psychiatric examination stated that the veteran would not 
provide specific information despite detailed questioning.  

The veteran has claimed a wide range of stressor events.  
Some of them are very general.  For example, he claimed that 
he saw dead bodies and injured soldiers while in Vietnam.  He 
also claimed that some of his duty stations in Vietnam were 
subjected to mortar fire.  These types of stressors seem 
plausible but the veteran did not provide any credible 
supporting evidence for his assertions.  

The veteran also made more sensational and/or specific 
allegations of stressors and some of these were considered in 
the January 1995 diagnosis of PTSD; thus, the credibility of 
these reported stressors, and of any supporting evidence 
thereof, must also be closely examined.  

For example, the veteran claimed at his January 1995 VA 
psychiatric examination that he was in firefights and had to 
kill enemy soldiers.  However, a review of his service 
records does not show that he received any decorations that 
prove participation in combat, such as the Combat 
Infantryman's Badge or the Purple Heart.  

The service personnel records show that the veteran 
participated in an unnamed campaign.  However, as stated 
above, as a general matter evidence of participation in an 
"operation" or "campaign" does not, in itself, establish 
that a veteran engaged in combat, because those terms 
ordinarily may encompass both combat and non-combat 
activities.  There may be circumstances in which the context 
of a particular service-department record indicates that 
reference to a particular operation or campaign reflects 
engagement in combat.  VAOCGPREC 12-99.  However, the Board 
does not find credible evidence of any such circumstances in 
this case.  




The veteran's contention - that by virtue of his Airborne 
training he was expected to participate combat operations 
outside of his MOS - was considered.  However nothing in his 
service medical or personnel records or in the rest of the 
file supports that he did, in fact, engage in combat.  

The veteran also reported that several friends and comrades 
were lost in combat.  On the VA psychiatric examination in 
July 1992 the veteran reported that a friend and the sergeant 
of his platoon were killed.  On VA examination in December 
1994 the veteran reported that people were killed in front of 
him.  

In his stressor statement from 1993, he reported a few names, 
but aside from LD, who was killed prior to the veteran going 
to Vietnam, he only provided surnames and nicknames; he did 
not provide full names or other data by which the identities 
of those individuals could be ascertained.  

On VA psychiatric examination in January 1995 the veteran 
reported seeing his closest two friends killed by gunshot, 
and seeing another friend get his legs blown off.  No names 
were listed.  

In view of the foregoing discussion, the Board can only 
conclude that the record does not establish that the veteran 
engaged in combat, there is no competent evidence of stressor 
corroboration to support a diagnosis of PTSD, and the medical 
evidence does not establish a diagnosis of PTSD which has 
been linked to active duty.  38 U.S.C.A. §§ 1110, 5107;  
38 C.F.R. §§ 3.303(d), 3.304(f); Cohen, Gilbert, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

